Citation Nr: 1501996	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1976 and February 1978 to February 1982.  He also had additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's PTSD manifested as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the Board's full grant of this claim, further discussion as to the VCAA is not necessary at this time.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he has experienced post-service onset of PTSD attributable to a military sexual trauma that occurred during service.  Specifically, in an April 2010 statement the Veteran contends that while stationed in Japan in 1974, he was approached by the "mess SGT" and several others while on mess duty.  These individuals wanted to force him to commit sexual acts, but he was able to escape with a butter knife in hand.  He did not report the attempted assault because he felt he would not be believed.  He remained on mess duty for the next thirty days and was harassed and threatened.  He felt helpless and trapped, but always made the mess hall staff aware that he was carrying a hunting knife and several daggers for self-protection.  

Additionally, the Veteran contends that in 1979 while in Frankfort, Germany, he was attacked from behind and knocked unconscious by several individuals while he was walking through the town.  When he awoke, his clothing was partially removed and he had been sexually assaulted.  His mouth and jaw were not working properly and were bloody.  He went to the military medical center and received treatment for a broken jaw.  He noted he did not report the assault because he was ashamed.  During his November 2014 Board hearing, the Veteran elaborated that prior to the alleged assault, he would have one or two drinks, but after the incident, he got into drinking heavily and turned to cocaine, marijuana, and heroin because "I just wanted it all to go away."  He sought treatment for alcohol and substance abuse in 1988 at a VA hospital.  

Having considered all the evidence of record, the Board finds that the Veteran indeed suffers from PTSD as a result of an in-service physical assault.  As such, service connection is warranted.

The Veteran's service treatment records do not reflect that he was treated for a psychiatric disability during active service, or that he complained of any injuries that may be attributable to a physical or sexual assault.  However, service treatment records reflect that the Veteran had a fractured mandible in January 1979 in Germany.  Although the Veteran reported he broke his jaw while running, he explained in his November 2014 Board hearing that when he went to the hospital for treatment, he gave them an excuse because he was afraid of repercussions because one of the persons who engaged in the alleged assault was his platoon sergeant.  

During the November 2014 Board hearing, the Veteran's representative argued that the occurrence of the alleged personal assault trauma in service is corroborated by service disciplinary issues.  The Veteran's representative further asserted that disciplinary problems in service reflect behavioral changes that corroborate the occurrence of the alleged military sexual trauma.  The evidence of record indicates that prior to the alleged personal assault in 1979, the Veteran received praise on his performance in the military.  Specifically, a December 1978 record praised the Veteran for his "devotion to duty" and "willingness to help others."  The record further noted the Veteran could be "counted on to do his best."  Although the Veteran received a good conduct medal award in June 1981 for the period of February 1978 to February 1981, the Veteran exhibited behavioral changes while serving in the Army Reserves as evidenced by an April 1984 counseling form that noted the Veteran was told to be quiet in formation several times and was written up for counseling.  The form further noted this was not the first occasion the Veteran had been told to be quiet in formation.  

The Board acknowledges that there is no documentation of record confirming that the reported in-service sexual assault occurred.  However, the Board notes that prior to 1979, the Veteran had nearly three years of service with no record of disciplinary problems.  There is corroboration that the Veteran injured his jaw in 1979, when he now says that he was assaulted.  Furthermore, it was not until after the alleged assault that the Veteran began having disciplinary problems.  Therefore, the Board finds that while there is no documentation of the specific physical assaults, the circumstantial evidence is persuasive and the physical assault stressors that occurred in 1979 are conceded by the Board.

A July 1998 private treatment record noted the Veteran had a history of alcoholic dependency.  A December 2000 psychiatric private treatment record noted the Veteran was widowed in 1981 and this sent him on a substance abuse binge.  He attempted suicide and it took him several years for him to get over the loss.  He was diagnosed with major depressive disorder.  A September 2003 Social Security Administration decision found the Veteran had depression and degenerative disc disease and was entitled to a period of disability.  

A July 2010 VA psychiatric examination report found it is least likely as not that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's history of substance abuse including the history of heavy alcoholism, cocaine, and marijuana usage that he finally quit with treatment at a VA hospital in 1980, did not appear to be service connected as it began before any complaint of sexual assault in Germany in 1978.  The examiner further opined that the Veteran had PTSD secondary to a military sexual incident in the military in 1978 in Frankfurt, Germany.  Although the examiner wrote the sexual assault occurred in 1978 instead of 1979, the Board finds this mistake to be harmless error because the Veteran still exhibited behavioral changes after 1978, which is persuasive evidence of the alleged physical assault in service.  The Board finds the examiner's opinion to be of significant probative evidence because overall the examination was based on a review of the Veteran's record, consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints.  Additionally, the examiner provided detail sufficient to allow the Board to make a fully informed determination.  The Board notes that the sufficiency of a stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Additionally, the Veteran submitted statements from his father, mother, and brother discussing the Veteran's change in behavior after the military.  The statements noted the Veteran started demonstrating problems with anger and problems getting and keeping a job.  The Veteran also submitted a statement from his spouse noting the Veteran had issues with depression and anger and did not like to talk about his time in the military.  These statements further support the Veteran's contentions that he suffered and in-service personal assault.  

In sum, the Board finds that the evidence supports and corroborates the Veteran's account of having been personally assaulted in service in 1979.  The VA psychiatrist diagnosed the Veteran with PTSD secondary to a military sexual incident and statements from his father, mother, brother, and wife support the Veteran's contention.  Therefore, the Board finds that the evidence is at least in equipoise regarding this claim, and entitlement to service connection for PTSD is warranted.  The claim is granted.



ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


